Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 12/13/2021. The amendments to independent claims 77, 85 and 97 have overcome the pending rejections on the record. Therefore the finality of the final rejection has been withdrawn and notice of allowance has been issued.
2.	The instant application is a continuation of PCT/US2018/033517, filed on 05/18/2018, claims priority from provisional applications 62508042, filed on 05/18/2017, and 62633942 filed on 02/22/2018.
3.	The interview summary filed by the applicant on 12/13/21 has been acknowledged by the examiner.

Claim status
4.	In the claim listing of 12/13/21 claims 77, 79-99 and 101-110 are pending in this application. Claims 77, 85 and 97 are amended. Claims 1-76, 78 and 100 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 9).

Withdrawn Rejections and Response to the Remarks
5.	All pending rejections on the record have been withdrawn in view of amendments to claims 77, 85 and 97 and persuasive arguments made by the applicant that nothing in Gordon teaches or discloses, or even hints at, "wherein a given one of said first 
	The ODP rejection on the record has been withdrawn in view of amendments to independent claims 77, 85 and 97.

Examiner’s Comment
6.	Claims 77, 79-99 and 101-110 have been renumbered as claims 1-32 and the dependent claims have been grouped together based on their dependencies. 

Conclusion
7.	Claims 77, 79-99 and 101-110 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634